Citation Nr: 1610028	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee.  

2.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO in San Diego, California, now has jurisdiction over this case.  

The Board notes that the November 2009 rating decision denied service connection for cervical spine condition, bilateral leg condition claimed as secondary to bilateral knee conditions, and left elbow condition.  The Veteran timely submitted a notice of disagreement in March 2010, and in December 2011, the Agency of Original Jurisdiction (AOJ) issued a statement of the case.  However, the Veteran did not file a substantive appeal as to these issues, therefore they are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  

The Veteran requested a hearing in his VA Form 9 submitted in February 2012.  A Travel Board hearing was scheduled for February 3, 2016.  The RO sent written notification of the hearing to the Veteran in December 2015 and communicated with the Veteran by telephone in January 2016, at which time he confirmed his availability for the scheduled date and time.  However, the Veteran did not appear for the hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to increased ratings for his service-connected patellofemoral pain syndrome of the left knee and patellofemoral pain syndrome of the right knee.  The Veteran was last provided with a VA examination with respect to these disabilities more than six years ago, in August 2009.  In a March 2012 statement, the Veteran's representative asserted that the August 2009 examination was outdated for ratings purposes, as the Veteran's disabilities had increased in severity.  In its February 2016 Informal Hearing Presentation, the representative again contended that the Veteran's disabilities have worsened and that the available evidence is too old to adequately evaluate his current condition.   

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the statements from the Veteran's representative in March 2012 and February 2016, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected patellofemoral pain syndrome of the right and left knees.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee patellofemoral pain syndrome and right knee patellofemoral pain syndrome.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the left and right knees should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee and right knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

3.  Obtain and associate with the record any outstanding VA treatment records from the Sarasota Community Based Outpatient Clinic (CBOC), the Bay Pines VA Hospital, and any other VA facilities identified by the Veteran.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. 

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




